ORDER
ELMO B. HUNTER, Senior District Judge.
This appeal arises from Bankruptcy Judge See’s ruling that Ward Parkway Corporation, the general partner of West Tech, Ltd., a limited partnership, lacked the actual or apparent authority to bind West Tech to the $1,300,000 note and loan from Boatmen’s First National Bank of Kansas City, N.A. to West Tech. 104 B.R. 176. This Court adopts the sound findings of fact and conclusions of law made by the United States Bankruptcy Court for the Western District of Missouri. The judgment of the Bankruptcy Court is affirmed in all respects on the basis of its well-reasoned findings and conclusions.
IT IS SO ORDERED.